Decisions of the Nebraska Court of Appeals
334	22 NEBRASKA APPELLATE REPORTS



before a court can consider whether “other rights or liabilities
may be affected by the case’s determination.” In my opinion,
when our review of a protection order appeal reveals errors
or deficiencies in the record that warrant reversal and vaca-
tion of the protection order, having such an order vacated
should qualify as a “right” belonging to the respondent that
should invoke this other exception to the mootness doctrine.
However, the other rights or liabilities exception has not been
examined by the Nebraska Supreme Court in this specific
context, and an analysis of this other exception is unnecessary
to the resolution of the appeal before us currently, since the
public interest exception can be invoked instead.



                            Troy Bird, appellee, v.
                            Brekk Bird, appellant.
                                    ___ N.W.2d ___

                       Filed September 2, 2014.     No. A-13-912.

  1.	 Child Custody: Appeal and Error. Child custody determinations are matters ini-
      tially entrusted to the discretion of the trial court, and although reviewed de novo
      on the record, the trial court’s determination will normally be affirmed absent an
      abuse of discretion.
 2.	 Evidence: Appeal and Error. When evidence is in conflict, an appellate court
      considers, and may give weight to, the fact that the trial judge heard and observed
      the witnesses and accepted one version of the facts rather than another.
 3.	 Child Custody. Ordinarily, custody of a minor child will not be modified unless
      there has been a material change of circumstances showing that the custodial par-
      ent is unfit or that the best interests of the child require such action.
 4.	 Modification of Decree: Child Custody: Proof. The party seeking modification
      of child custody bears the burden of showing a material change of circumstances
      affecting the best interests of a child.
 5.	 Child Custody. In order to prevail on a motion to remove a minor child to
      another jurisdiction, the custodial parent must first satisfy the court that he or
      she has a legitimate reason for leaving the state. After clearing that threshold, the
      custodial parent must also demonstrate that it is in the child’s best interests to
      continue living with him or her in the new location.
 6.	 Child Custody: Intent. When a parent sharing joint legal and physical custody
      seeks to modify custody and relocate, that parent must first prove a material
      change in circumstances affecting the best interests of a child by evidence of
      a legitimate reason to leave the state, together with an expressed intention to
      do so.
            Decisions      of the    Nebraska Court of Appeals
	                                    BIRD v. BIRD	335
	                               Cite as 22 Neb. Ct. App. 334

 7.	 Modification of Decree: Child Custody: Proof: Intent. Proving an intent to
     leave the state does not necessitate that physical custody be modified, but the
     intent to move illustrates the likelihood that there is a need for considering some
     sort of modification that would reflect the new circumstances.
 8.	 Child Custody. As a practical matter, the existence of a joint physical custody
     relationship is likely to make it more difficult for the relocating parent to meet
     the burden associated with relocation.
 9.	 Appeal and Error. An appellate court is not obligated to engage in an analysis
     which is not needed to adjudicate the controversy before it.
10.	 Modification of Decree: Child Custody. Whether an appellate court is consid-
     ering a modification of custody or a proposed removal from the state, the para-
     mount consideration is the best interests of the children.
11.	 Child Custody: Visitation. In determining whether removal to another jurisdic-
     tion is in the child’s best interests, the trial court evaluates three considerations:
     (1) each parent’s motives for seeking or opposing the move; (2) the potential that
     the move holds for enhancing the quality of life for the child and the custodial
     parent; and (3) the impact such a move will have on contact between the child
     and the noncustodial parent.
12.	 Child Custody. The ultimate question in evaluating the parties’ motives for
     relocation is whether either party has elected or resisted a removal in an effort to
     frustrate or manipulate the other party.
13.	 ____. In determining the potential that the removal to another jurisdiction holds
     for enhancing the quality of life of the children and the parent seeking removal,
     a court should consider the following factors: (1) the emotional, physical, and
     developmental needs of the children; (2) the children’s opinion or preference
     as to where to live; (3) the extent to which the relocating parent’s income or
     employment will be enhanced; (4) the degree to which housing or living condi-
     tions would be improved; (5) the existence of educational advantages; (6) the
     quality of the relationship between the children and each parent; (7) the strength
     of the children’s ties to the present community and extended family there; and
     (8) the likelihood that allowing or denying the move would antagonize hostili-
     ties between the two parties. This list should not be misconstrued as setting out
     a hierarchy of factors. Depending on the circumstances of a particular case, any
     one factor or combination of factors may be variously weighted.
14.	 Child Custody: Visitation. The impact that relocation will have on contact
     between the child and the noncustodial parent must be viewed in light of the
     court’s ability to devise reasonable visitation arrangements.
15.	 ____: ____. Generally, a reasonable visitation schedule is one that provides a
     satisfactory basis for preserving and fostering a child’s relationship with the non-
     custodial parent.

   Appeal from the District Court for Lancaster County: Robert
R. Otte, Judge. Affirmed.
  Brandie M. Fowler and Matthew Stuart Higgins, of Higgins
Law, for appellant.
   Decisions of the Nebraska Court of Appeals
336	22 NEBRASKA APPELLATE REPORTS



  Troy Bird, of Bird Law Firm, pro se.
  Moore, Pirtle, and Riedmann, Judges.
  Riedmann, Judge.
                      I. INTRODUCTION
   Brekk Bird appeals the decision of the district court for
Lancaster County which denied her request to modify the par-
ties’ dissolution decree to award her sole legal and physical
custody of their minor children, denied her request to remove
the children from Nebraska to Utah, and granted Troy Bird’s
request to decide where the children would attend school. For
the reasons set forth below, we affirm.
                      II. BACKGROUND
   Troy and Brekk were married in Salt Lake City, Utah, in
2003. They moved to Nebraska in 2009 and were divorced in
September 2011. Two minor children were born of the mar-
riage: a son, Cohen Bird, born in 2008, and a daughter, born
in 2010. In its divorce decree, the district court for Lancaster
County denied Brekk’s request to remove the children from
Nebraska to Utah and instead awarded the parties joint legal
and physical custody, with each parent having physical cus-
tody of the children on alternating weeks. The court noted that
Brekk’s request to remove the children to Utah was “prema-
ture,” because the parties had agreed to remain in Nebraska for
the duration of Troy’s law school education, of which he had 1
year remaining at that time.
   In May 2012, Brekk filed a complaint for modification of
the decree requesting sole legal and physical custody of the
children and permission to remove the children to Utah. She
alleged there had been a material change of circumstances
since the entry of the decree because Troy had completed
law school and she had been offered enhanced employment
in St. George, Utah. Troy filed a countercomplaint seeking
permanent legal custody of the minor children, as Cohen was
scheduled to begin kindergarten in the fall and the parties could
not agree on where he would attend school. Troy also sought
primary legal and physical custody of the children, in the event
that Brekk relocated to Utah.
        Decisions   of the  Nebraska Court of Appeals
	                           BIRD v. BIRD	337
	                      Cite as 22 Neb. Ct. App. 334

   Troy and Brekk moved to Lincoln, Nebraska, in 2009 so
Troy could attend law school at the University of Nebraska.
Prior to moving to Nebraska, they resided in Troy’s hometown
of Orem, Utah. Brekk testified that Troy wanted to attend a law
school in Utah but was not able to gain admission. They made
a joint decision to move to Nebraska, but planned to move
back to Utah to be close to their families after Troy finished
law school.
   Both parties have extended family in Utah, albeit in differ-
ent cities. Neither party has any relatives in Nebraska. Troy
did not dispute that the parties had discussed moving back to
Utah after law school; however, he testified that they had never
agreed to move to St. George. Orem, where the parties resided
before moving to Nebraska, is approximately 400 miles from
St. George.
   Brekk testified that she wanted to relocate with the children
to St. George, because the majority of her family lived there,
including her parents, with whom she had a very close relation-
ship. In addition, Brekk had obtained an offer of employment
to work as a substitute teacher at a crisis center and school for
troubled youth in St. George. The center is a family-owned
business, owned in part by Brekk’s father.
   According to the terms of the job offer, Brekk would work
30 to 35 hours per week at a rate of $25 per hour and receive
health care, dental, and retirement benefits. She would also
have the opportunity to obtain the necessary credentials to
become a permanent teacher in Utah by working under the
supervision of another teacher at the school. Brekk’s mother
would provide care for the children while Brekk was work-
ing, including transportation to and from school if necessary.
In the event that Brekk’s mother was not available, other
relatives and close friends would be available to help care for
the children.
   Brekk believed that the offer of employment in St. George
was far better than anything she could hope to obtain in
Nebraska. After Troy and Brekk separated, Brekk moved from
Lincoln to Gretna, Nebraska. She was currently employed as a
substitute teacher at a school near Gretna, where she worked
10 hours every other week and earned approximately $400 per
   Decisions of the Nebraska Court of Appeals
338	22 NEBRASKA APPELLATE REPORTS



month. However, she would not be able to continue teaching
certain classes at that school the following year unless she
became a certified teacher, which would require her to com-
plete at least 1 to 2 years of additional schooling. Brekk testi-
fied that she had applied for various other positions in Omaha,
Nebraska, and Lincoln, but was unable to find suitable employ-
ment that would allow her to stay home with her children every
other week.
   If permitted to move to St. George, Brekk and the children
would live rent free in a home owned by her father that was
currently for sale. Brekk would be responsible for paying the
utilities, keeping the house clean, and showing the house to
potential buyers. If and when that house sold, Brekk and the
children could live in other homes owned by her father under
the same arrangement. Brekk testified that the home had a
fenced backyard in which the children could play and would
be a significant improvement from her apartment in Nebraska.
She believed it would improve the quality of life for herself
and her children.
   Brekk researched and submitted applications for three pos-
sible schools for Cohen to attend in St. George, including a
charter school that emphasized technology and performing
arts. Brekk testified that it was the top-rated charter school
in St. George and that she believed it offered a much better
education than public schools. Brekk wanted Cohen to attend
school there, but stated that she would be willing to discuss all
three schools with Troy.
   Brekk offered a calendar from the charter school with all
of the school holidays and surrounding weekends highlighted.
She explained that those were all of the days that Cohen would
be available to have visitation with Troy. According to this
calendar, Cohen would have approximately 45 days during the
school year that he could spend with Troy, not including travel
time, plus 12 weeks during the summer. Brekk testified that she
would be willing to split Troy’s travel expenses and accommo-
date his visitations with the children in Utah.
   Brekk believed her financial circumstances would be greatly
improved if she were permitted to relocate to St. George.
Currently, Brekk was reliant on financial support from her
        Decisions   of the  Nebraska Court of Appeals
	                           BIRD v. BIRD	339
	                      Cite as 22 Neb. Ct. App. 334

father in the amount of $25,000 to $30,000 per year, as well
as public assistance for food and medical care for herself and
the children. Relocating to St. George would allow her to earn
a substantially higher wage while having access to rent-free
housing and free daycare for the children.
   Troy admitted that he had not made any attempts to obtain
employment in St. George or the surrounding areas. He testi-
fied that he did not want to live in St. George, because it is a
“small town” in which Brekk’s father is “well known,” and that
he believed his career opportunities would be limited there.
Additionally, Troy was not eligible to practice law in Utah,
and he testified that he intended to continue practicing law
in Nebraska.
   Troy opened his own law practice in Lincoln in November
2012. Although it was slow in the beginning, Troy testified
that his business was growing and that he continued to add
new clients on a regular basis. The evidence showed that from
January through June 2013, his firm earned approximately
$10,500. After deducting the firm’s expenses, however, its net
income was approximately $5,600 over those 6 months.
   Troy admitted that he was not currently able to support
himself and his children on his own, but he stated that he was
getting closer each month. He relied on financial support of
$1,200 to $1,800 per month from his parents and $200 per
month in public food assistance. Nonetheless, he believed his
firm was doing well for having been open for only 8 months,
and he expected his monthly gross income to reach $4,000 to
$5,000 by the end of the year.
   Troy managed his work schedule in such a way as to
maximize his time with his children. He worked only 10 to 15
hours during the weeks that he had the children, and he then
worked extra hours during the weeks that the children were
with Brekk. If he had to work or attend a hearing during his
parenting time, he had friends and church members that were
available to watch the children.
   Troy testified that the alternating weekly custody arrange-
ment was working well and that the children were accustomed
to it. Ideally, he would like Brekk to move to Lincoln so
that they could continue the shared custody arrangement and
   Decisions of the Nebraska Court of Appeals
340	22 NEBRASKA APPELLATE REPORTS



avoid transporting Cohen back and forth between Lincoln and
Gretna for school each day. Troy testified that there was no
reason Brekk could not relocate to Lincoln. Brekk admitted
that there was no employment that prevented her from leaving
Gretna and that she could move to Lincoln.
   Troy testified that he was requesting legal custody due to
concerns about Brekk’s ability to make decisions for the chil-
dren, particularly regarding school. He explained that Cohen
would be starting kindergarten the following month and that
he and Brekk were unable to agree on a school for Cohen to
attend. Troy believed it would be best for Cohen to attend
school in Lincoln; however, he stated that if granted sole legal
custody, he would be happy to consider Brekk’s opinion on
the matter. Brekk wanted Cohen to attend the charter school in
Utah. She testified that she had visited a school near her apart-
ment in Gretna, but she did not indicate whether she desired or
was willing to send Cohen to school there.
   Troy did not believe it would be in the children’s best
interests to move to Utah, because they have a very close
bond with both parents and he believed it would be very dif-
ficult on them to go long periods of time without seeing one
parent or the other. Brekk acknowledged that she and Troy
were the two most important people in the children’s lives
and that the children’s time with Troy would be diminished if
they moved to Utah. She further stated that she did not think
it was the ideal situation, but that it was “the best [they had]
right now.”
   Both parents agreed that hostilities between them would
not be significantly affected if Brekk were allowed to move
to Utah with the children. Brekk believed that she and Troy
would be able to “figure it out” whether she stayed in Nebraska
or moved to Utah. She believed Troy loved their children and
that no matter where they lived, Troy would make an effort to
see them.
   The district court entered an order of modification on
September 19, 2013. It found that a material change in cir-
cumstances had occurred and that Brekk had demonstrated a
legitimate reason for leaving Nebraska. However, it denied her
request to remove the children to Utah, based on its finding
        Decisions   of the  Nebraska Court of Appeals
	                           BIRD v. BIRD	341
	                      Cite as 22 Neb. Ct. App. 334

that removal would not be in the best interests of the children.
The court further found that it was in Cohen’s best interests to
attend school in Lincoln, and it awarded Troy the authority to
decide where the child would attend school in Lincoln. Brekk
timely appeals.

               III. ASSIGNMENTS OF ERROR
   Brekk assigns that the district court erred in (1) determining
that removal of the minor children from the jurisdiction was
not in their best interests; (2) determining that Troy’s motives
for opposing removal did not appear to be spiteful, vindic-
tive, or improper; (3) finding that the emotional, physical, and
developmental needs of the children would not be enhanced
by a move to Utah; (4) determining that the quality of life
for the minor children would not be substantially different in
Utah; (5) failing to consider a reasonable visitation schedule
for Troy which would afford Brekk the ability to relocate
with the children; and (6) determining that Troy should be
granted the authority to determine the school district of the
minor children.

                 IV. STANDARD OF REVIEW
   [1] Child custody determinations are matters initially
entrusted to the discretion of the trial court, and although
reviewed de novo on the record, the trial court’s determina-
tion will normally be affirmed absent an abuse of discretion.
Watkins v. Watkins, 285 Neb. 693, 829 N.W.2d 643 (2013).
   [2] When evidence is in conflict, an appellate court consid-
ers, and may give weight to, the fact that the trial judge heard
and observed the witnesses and accepted one version of the
facts rather than another. Keig v. Keig, 20 Neb. Ct. App. 362, 826
N.W.2d 879 (2012).

                          V. ANALYSIS
                1. Modification of Custody and
                   R emoval From Jurisdiction
  Brekk’s first five assignments of error allege various rea-
sons the district court erred in determining that removal of the
children from Nebraska to Utah was not in their best interests.
   Decisions of the Nebraska Court of Appeals
342	22 NEBRASKA APPELLATE REPORTS



Because these assignments of error are related, we will address
them together. We begin our analysis by setting forth the gen-
eral propositions of law that apply to modifications of child
custody and requests for removal, followed by the specific
propositions that apply in cases where the parent seeking
removal is not the sole custodial parent but instead shares joint
legal and physical custody with the other parent.
   [3,4] Ordinarily, custody of a minor child will not be modi-
fied unless there has been a material change of circumstances
showing that the custodial parent is unfit or that the best inter-
ests of the child require such action. Brown v. Brown, 260 Neb.
954, 621 N.W.2d 70 (2000). The party seeking modification of
child custody bears the burden of showing such a change of
circumstances. See id.
   [5] In order to prevail on a motion to remove a minor child
to another jurisdiction, the custodial parent must first satisfy
the court that he or she has a legitimate reason for leaving the
state. Steffy v. Steffy, 287 Neb. 529, 843 N.W.2d 655 (2014).
After clearing that threshold, the custodial parent must also
demonstrate that it is in the child’s best interests to continue
living with him or her in the new location. Id.
   [6,7] The application of these standards is slightly different
in cases where, as here, the parent seeking removal does not
have sole custody. When a parent sharing joint legal and physi-
cal custody seeks to modify custody and relocate, that parent
must first prove a material change in circumstances affecting
the best interests of a child by evidence of a legitimate reason
to leave the state, together with an expressed intention to do
so. See Brown v. Brown, supra. Proving such an intent does
not necessitate that physical custody be modified, but the intent
to move illustrates the likelihood that there is a need for con-
sidering some sort of modification that would reflect the new
circumstances. Id.
   [8] Once the party seeking modification has met this thresh-
old burden, the separate analyses of whether custody should
be modified and whether removal should be permitted neces-
sarily become intertwined. Id. The question becomes whether
the best interests of the child are furthered by the relocating
parent’s obtaining sole physical custody and moving the child
        Decisions   of the  Nebraska Court of Appeals
	                           BIRD v. BIRD	343
	                      Cite as 22 Neb. Ct. App. 334

out of state. See id. As a practical matter, the existence of a
joint physical custody relationship is likely to make it more
difficult for the relocating parent to meet the burden associated
with relocation. Id.

                      (a) Legitimate Reason
                          to Leave State
   The district court found that Brekk had a legitimate reason
for leaving the state. On appeal, neither party assigns error
with respect to this determination.
   We note that in Jack v. Clinton, 259 Neb. 198, 609 N.W.2d
328 (2000), the Nebraska Supreme Court held that the thresh-
old question of whether a party seeking removal has a legiti-
mate reason to leave the state must be analyzed first, before
considering whether removal is in the child’s best inter-
ests. However, more recently, in Steffy v. Steffy, supra, the
court declined to address whether there was a legitimate
reason for relocation because its holding on best interests
was dispositive.
   [9] In the present case, because this issue is not assigned
as error and our analysis on best interests is dispositive of our
decision to affirm the denial of Brekk’s request for removal,
we need not address whether Brekk had a legitimate reason for
leaving the state. An appellate court is not obligated to engage
in an analysis which is not needed to adjudicate the contro-
versy before it. In re Interest of Nicole M., 287 Neb. 685, 844
N.W.2d 65 (2014).

                  (b) Best Interests of Children
   [10,11] Whether we are considering a modification of
custody or a proposed removal from the state, the paramount
consideration is the best interests of the children. See Brown
v. Brown, 260 Neb. 954, 621 N.W.2d 70 (2000). In determin-
ing whether removal to another jurisdiction is in the child’s
best interests, the trial court evaluates three considerations:
(1) each parent’s motives for seeking or opposing the move;
(2) the potential that the move holds for enhancing the qual-
ity of life for the child and the custodial parent; and (3) the
impact such a move will have on contact between the child
   Decisions of the Nebraska Court of Appeals
344	22 NEBRASKA APPELLATE REPORTS



and the noncustodial parent. McLaughlin v. McLaughlin, 264
Neb. 232, 647 N.W.2d 577 (2002). We will address each of
these considerations in turn.

                    (i) Each Parent’s Motives
   [12] The ultimate question in evaluating the parties’ motives
is whether either party has elected or resisted a removal in an
effort to frustrate or manipulate the other party. Id. Based on
our review of the record, we find no evidence that either party
has acted in bad faith.
   Brekk’s primary motive in seeking removal is to be near her
parents and extended family in Utah. She has no family and
few friends in Nebraska. Brekk agreed to move to Nebraska
only temporarily while Troy attended law school, and she
never agreed or intended to reside in Nebraska permanently.
We find that her desire to return to Utah is reasonable and
genuine, and is not based on a desire to interfere with Troy’s
custody rights or any other ulterior motive.
   Troy’s desire to remain in Nebraska is based on the fact that
he has invested time and resources in developing professional
contacts in Nebraska and has opened his own law practice,
which he believes will become more profitable in the near
future. In order to practice law in Utah, Troy would have to
prepare for and pass the Utah bar examination and essentially
start over with his legal career in Utah. He has a close relation-
ship with his children, which would be significantly impacted
if the children were removed from Nebraska. Thus, Troy’s
motives for resisting removal do not appear to be spiteful or
vindictive, but based on his desire to have a continuing rela-
tionship with his children.
   We find that both parents have valid reasons for their respec-
tive positions on the removal of the children from Nebraska
to Utah. As such, their motives do not weigh in favor of or
against removal.

                      (ii) Quality of Life
   [13] In determining the potential that the removal to
another jurisdiction holds for enhancing the quality of life of
the children and the parent seeking removal, a court should
        Decisions   of the  Nebraska Court of Appeals
	                           BIRD v. BIRD	345
	                      Cite as 22 Neb. Ct. App. 334

consider the following factors: (1) the emotional, physical,
and developmental needs of the children; (2) the children’s
opinion or preference as to where to live; (3) the extent to
which the relocating parent’s income or employment will be
enhanced; (4) the degree to which housing or living condi-
tions would be improved; (5) the existence of educational
advantages; (6) the quality of the relationship between the
children and each parent; (7) the strength of the children’s
ties to the present community and extended family there;
and (8) the likelihood that allowing or denying the move
would antagonize hostilities between the two parties. Brown
v. Brown, 260 Neb. 954, 621 N.W.2d 70 (2000). This list
should not be misconstrued as setting out a hierarchy of fac-
tors. Id. Depending on the circumstances of a particular case,
any one factor or combination of factors may be variously
weighted. Id.
   We find that both Troy and Brekk are equally capable of
meeting the emotional, physical, and developmental needs
of the children. Other than the potential for the children to
develop relationships with their extended families in Utah,
there is no evidence that their emotional, physical, or devel-
opmental needs could be better served by relocating to Utah
with Brekk. In fact, the evidence shows that the children have
a strong bond with both Troy and Brekk and that the children
have become accustomed to spending alternating weeks with
each parent. We conclude that maintaining a quality relation-
ship with both parents will provide a greater benefit to the
children than living in close proximity to extended family
members in Utah with whom they may form a bond. Thus, we
find the first and sixth factors of the quality-of-life consider-
ation weigh against removal.
   We are unable to determine whether Brekk’s employment
or income would be enhanced by relocating to St. George,
because she has made no effort to secure comparable employ-
ment in Nebraska. The terms of the job offer in St. George
require her to work weekdays from approximately 9 a.m. to
4 p.m. for a total of 30 to 35 hours per week. Significantly,
Brekk testified that she was not willing to accept employ-
ment in Nebraska unless it allowed her to stay home with
   Decisions of the Nebraska Court of Appeals
346	22 NEBRASKA APPELLATE REPORTS



her children every other week. In other words, even if this
very same job offer and salary were available to Brekk in
Nebraska, she would not accept it. We therefore conclude that
Brekk’s lower income and lack of employment opportunities
in Nebraska are directly related to her unwillingness to accept
comparable employment in Nebraska. This factor does not
weigh in favor of removal.
    We find that the living conditions for Brekk and the chil-
dren would be improved in St. George, insofar as they would
be living in a very comfortable home with a fenced backyard,
rather than a small apartment. However, Brekk’s father intends
to sell the house that Brekk and the children would be living
in, and once it is sold, they would have to move into another
home that her father desires to sell. This perpetual “house sit-
ting” arrangement would not provide a permanent home for
the children. Brekk’s alternative housing plan was to rent an
apartment similar to her apartment in Nebraska, which would
not be a significant improvement in housing. Overall, we find
this factor to be neutral and give it little weight in our de
novo review.
    We find no evidence to suggest that relocating to St. George
would offer educational advantages to the children. Brekk
testified extensively regarding the educational opportunities
at the charter school to which Cohen had been accepted in
St. George. However, there was no evidence presented to show
that the schools in Nebraska were inferior to that school in any
way. This factor does not weigh in favor of removal.
    There is no indication that allowing or denying the move
would antagonize hostilities between the two parties. Troy tes-
tified that allowing the move would not make a significant dif-
ference in hostilities between them. Brekk agreed that she and
Troy would be able to work together regardless of whether she
relocated to Utah or stayed in Nebraska. This factor appears
to be neutral, and it does not merit much weight in our de
novo review.
    Upon considering all of the relevant factors, we agree with
the district court’s conclusion that there is little evidence to
suggest that the children’s quality of life would be signifi-
cantly improved in Utah. Any potential advantages associated
        Decisions   of the  Nebraska Court of Appeals
	                           BIRD v. BIRD	347
	                      Cite as 22 Neb. Ct. App. 334

with relocating to Utah are clearly outweighed by the harm of
separating the children from Troy. Thus, we find that the over-
all quality-of-life consideration weighs against removal.

                  (iii) Impact on Noncustodial
                         Parent’s Visitation
   [14,15] The final consideration in the best interests analy-
sis is the impact such a move will have on contact between
the children and the noncustodial parent. This effect must
be viewed in light of the court’s ability to devise reasonable
visitation arrangements. McLaughlin v. McLaughlin, 264 Neb.
232, 647 N.W.2d 577 (2002). Generally, a reasonable visitation
schedule is one that provides a satisfactory basis for preserv-
ing and fostering a child’s relationship with the noncustodial
parent. Farnsworth v. Farnsworth, 257 Neb. 242, 597 N.W.2d
592 (1999). Of course, the frequency and the total number
of days of visitation and the distance traveled and expense
incurred go into the calculus of determining reasonableness.
Id. The determination of reasonableness is to be made on a
case-by-case basis. Steffy v. Steffy, 287 Neb. 529, 843 N.W.2d
655 (2014).
   Although Brekk appears to be in favor of Troy’s having
extensive visitation with the children during school holidays
and summers, there is little doubt that allowing removal would
have a significant adverse impact on the children’s relationship
with Troy. Brekk’s proposed visitation arrangement, based on
Cohen’s school schedule, would allow the children to spend
approximately 45 days with Troy during the 9-month school
year, plus 12 weeks during the summer. We find it highly
unlikely that Troy would be able to spend all of those days
with his children each year due to the necessary travel time
and the likelihood of some scheduling conflicts with Troy’s
practice. Furthermore, it does not appear that either party cur-
rently has the ability to pay the travel expenses necessary to
accommodate all of these visits.
   Even absent any issues with scheduling or travel expenses,
this arrangement would drastically reduce the amount of time
that Troy currently spends with his children. The children
are accustomed to spending every other week with Troy and
   Decisions of the Nebraska Court of Appeals
348	22 NEBRASKA APPELLATE REPORTS



have developed a close bond with him. Given the distance
between Nebraska and Utah and the fact that the children
will be attending school, we do not believe a reasonable
visitation arrangement could be devised that would provide a
satisfactory basis for preserving and fostering the children’s
relationship with Troy. Therefore, this consideration weighs
against removal.

                       (iv) Conclusion on
                          Best Interests
   We agree with the district court’s conclusion that the shared
custody arrangement set forth in the parenting plan continues
to be in the best interests of the children. Troy and Brekk
have been alternating physical custody of the children every
other week for at least a year, and there is no evidence that
this arrangement was not working. Because Brekk was the one
seeking a modification of custody and permission to remove
the children from Nebraska, it was her burden to establish that
doing so would be in the children’s best interests, which she
has failed to do. Therefore, we conclude that the trial court did
not err in denying Brekk’s request for modification of custody
and permission to remove the children to Utah. Brekk’s first
through fifth assignments of error are without merit.

                       2. Choice of School
   For her final assignment of error, Brekk asserts that the dis-
trict court erred in granting Troy the authority to determine the
school of the minor children. We agree with the district court’s
conclusion that it was in Cohen’s best interests to attend school
in Lincoln, rather than Gretna.
   The evidence at trial established that Cohen was scheduled
to begin kindergarten the following month, but the parties were
unable to agree on where he would attend school. Troy testi-
fied that it would be in Cohen’s best interests to attend a public
school in Lincoln, but Brekk desired for Cohen to attend a
charter school in St. George. The charter school in Utah is no
longer a viable option, in light of our decision that removing
the children to Utah would not be in their best interests. With
respect to where Cohen should attend school in Nebraska,
           Decisions     of the Nebraska Court of Appeals
	                   IN RE INTEREST OF SETH K. & DINAH K.	349
	                            Cite as 22 Neb. Ct. App. 349

Brekk presented no opinion on the matter at trial. She testi-
fied generally that she had looked into an elementary school
in Gretna, but she never indicated that she wanted Cohen to
attend school there.
   The evidence shows that the parties agreed to move to
Lincoln and resided there together until they separated, at
which point Brekk moved to Gretna. Troy has a developing
law practice in Lincoln, while Brekk has no employment tying
her to Gretna. In fact, Brekk acknowledged that there was no
reason she could not relocate to Lincoln. Given these facts, we
find that there is a greater potential for permanency in Lincoln,
as opposed to Gretna.
   Because the parties could not agree on where Cohen would
attend school, the court made the decision that it was in
Cohen’s best interests to attend school in Lincoln, and the court
allowed Troy to determine which specific school Cohen would
attend. We find no abuse of discretion in this decision.
                      VI. CONCLUSION
   The district court did not err in determining that removal
of the children from Nebraska to Utah would not be in the
children’s best interests and that it would be in Cohen’s best
interests to attend school in Lincoln. We affirm the district
court’s judgment in all respects.
                                                   Affirmed.



               In   re I nterest of
                                 Seth K. and Dinah K.,
                     children under18 years of age.
                     State of Nebraska, appellee, v.
                         Deborah P., appellant.
                                   ___ N.W.2d ___

                      Filed September 2, 2014.    No. A-14-002.

 1.	 Juvenile Courts: Evidence: Appeal and Error. Juvenile cases are reviewed de
     novo on the record, and an appellate court is required to reach a conclusion inde-
     pendent of the juvenile court’s findings. When the evidence is in conflict, how-
     ever, an appellate court may give weight to the fact that the lower court observed
     the witnesses and accepted one version of the facts over the other.